Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The priority date is recognized as 02/26/2018, in relation to GB 1803045.2

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 was considered by Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
As applicant has used legal phraseology in Abstract (“means to determine … means to … limit …. means to remove …”), the Specification is objected to. Appropriate correction is required. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “means to  determine that torque demand increases” and “means to … limit torque generation” and “means to remove the limit” as they appear in Claim 1, “the means to limit” as it appears in claim 8, and “means to … cause the second traction motor to generate more torque”  as it appears in Claim 21. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
The corresponding structure for all of the identified “means to” language was found in Page 7, “The controller 'means' as described herein may equate to the at least one electronic processor; and at least one electronic memory device electrically coupled to the electronic processor and having instructions stored therein.” – Examiner interprets this to mean all of the invocations of 112(f) refer to generic computer technology. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 7, 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1: Claim 1 recites the limitation "the limit" in Line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Regarding Claims 5, 7, and 8: These claims constitute method limitations on an apparatus claim. In claim 5, “wherein it is determined”, in Claim 7, “wherein the release of at least one brake is determined”, and in Claim 8, “wherein determining that at least one brake of the vehicle is in an applied state satisfies  a requirement” all constitute active method steps applied to an apparatus. Because the claims cross multiple statutory categories, it is unclear when the claims are being violated, and thus, the claims are indefinite. Appropriate correction is required. 
Regarding Claim 9: Claim 9 recites that a requirement may be that “the at least one break is an applied state first” – however it is unclear if this the same applied state as determined in Claim 8, or a separate threshold. Appropriate correction is required. 

Regarding Claims 1, 15, and 16: The aforementioned claims recite, as their final limitation, “wherein torque generation is limited before either or both of an entry of an entry condition for a thermal de-rate function that de-rates the traction motor and an entry condition for a thermal de-rate function that de-rates an inverter for the traction motor above a threshold temperature is satisfied” – is not clear if this the same torque generation limit as already described in each claim, or a new process. Further, the ordering of the language makes it unclear if the detail of a threshold temperature applies to both the motor and the inverter, or just to the inverter. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 8 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 4 specifies “wherein the limit inhibits an amount of torque generation by the electric motor from exceeding a pre-launch threshold” – however, it is unclear how this further limits Claim 1, as the limit applied to torque due to application of brake is interpreted as already preventing torque from exceeding a pre-launch threshold. Claim 8 is rejected on similar grounds, Claim 1 already details that controller is “determining that at least one brake of the vehicle is in an applied state” to enter the stall launch as disclosed in Claim 1, and further that this stall launch already shall “limit the torque generation if the torque demand increases while simultaneously the stall launch function is in its entered state” – as Claim 1 explicitly describes that controller shall “determine that torque demand increases while simultaneously at least one brake of the vehicle is in an applied state” – i.e. – while vehicle is in a stall launch state. Applicant may cancel the claim, amend the claim, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 13-17 are rejected under 35 U.S.C. 103 as being obvious over Nozawa (US 20100116575 A1), further in view of Hashimoto (JP 2008054433 A) herein after referred to simply as Nozawa and Hashimoto Respectively. 

Regarding Claim 1, 
Nozawa teaches the following limitations,
A controller for controlling torque generated by at least one traction motor of a vehicle before a vehicle launch (Paragraph [0013], “a control device that performs control to limit the boosted voltage when it is determined that the rotating electric machine is in a locked state and a parking brake is operated to be on.” -– where the control device is a controller and the locked state determination reveals this limit occurs before launch, and rotating electric machine can be at traction motor)
The controller comprising: means to determine that torque demand increases while simultaneously at least one brake of the vehicle is in an applied state; (Paragraph [0106], “In FIG. 7, initially, the rotational speed Nm2 of the motor MG2 is almost zero, the brake pressure Bk is near its maximum, and the accelerator opening is in fully opened position. In this case, the control device 60 determines that the motor MG2 is in a stalled state,” – where brake pressure near maximum is an applied state, and determination of stalled state is made because torque demand increased, as measured in accelerator pedal position) 
means to, based at least in part on the determination, limit torque generation by the traction motor in response to torque demand; and (Paragraph [0106], “Further, as the control device 60 has detected the stalled state, the control device 60 has performed control to limit the torque of the motor MG2 to a predetermined value or less.”)
means to remove the limit based at least in part on release of the at least one brake, (Paragraph [0107], “… the stalled state is released when the brake is turned off”)
However, Nozawa does not explicitly disclose the following limitation,
wherein torque generation is limited before either or both of an entry of an entry condition for a thermal de-rate function that de-rates the traction motor and an entry condition for a thermal de-rate function that de-rates an inverter for the traction motor above a threshold temperature is satisfied 
	However, this is taught by the inclusion of Hashimoto, which discloses torque limiting at such a limit that the temperature is maintained (Page 8, Paragraph [0036] of applicant provided translation, “Therefore, the maximum value of the output torque command value calculated by the torque command calculation means 26 is limited to be lower than the predetermined torque command value, and the temperature of the inverter 14 does not increase or the amount of increase is sufficient. It can be kept low.”) and does so as a preventative measure against going into an entry condition for thermal de-rating which would require a de-rate function (Fig 4, Paragraph [0037], “On the other hand, the broken line in FIG 4. shows a comparative example … When the temperature of the inverter 14 reaches the predetermined temperature t1 at the time indicated by the point C, the second torque limit control is performed, so that the temperature of the inverter 14 gradually decreases and falls below the predetermined temperature t1.”)
	It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the torque limiting of Nozawa with the de-rating prevention of Hashimoto, as doing so enables better launch performance (Page 8, Paragraph [0037] “There exists a possibility that the output which a driver | operator desires cannot be obtained [without the first torque limit]. According to this embodiment, since the first torque limit control is performed as described above, such inconvenience does not occur.”)

Regarding Claim 3,
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 1. Nozawa further discloses the following limitation,
wherein the determination that torque demand increases comprises a determination that increased torque to satisfy at least part of an accelerator pedal demand increase is demanded from at least one traction motor (Paragraph [0053-0054], “Data necessary for control is input to the control device 60. This data includes an accelerator opening Acc from an accelerator position sensor which detects the amount of an accelerator pedal being pressed … Based on the data such as the accelerator opening Acc … the control device 60 calculates a torque demand to be output to the wheels 70” – also note that Accelerator Opening re-appears in Fig. 7)


Regarding Claim 4,
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 1. Nozawa further discloses the following limitation,
wherein the limit inhibits an amount of torque generation by the electric motor from exceeding a pre-launch threshold (Paragraph [0106], “Further, as the control device 60 has detected the stalled state, the control device 60 has performed control to limit the torque of the motor MG2 to a predetermined value or less.” )

Regarding Claim 5,
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 1. Nozawa further discloses the following limitation,
wherein it is determined that the at least one brake is in an applied state if braking from the driver is above a first threshold  (Paragraph [0106] and [0107] together show that brake must be above/below threshold to be determined as being operated, “In FIG. 7, initially, the rotational speed Nm2 of the motor MG2 is almost zero, the brake pressure Bk is near its maximum…“ and “the stalled state is released when the brake is turned off,” – ergo, the brake is turned off because it was originally above a pressure threshold. Also note description of stall determination as applied to Figure 5, Paragraph [0098], “Specifically, the control device 60 determines that the motor MG2 is in a stalled state if the acceleration opening Acc is a predetermined value or larger and the brake pressure Bk is a predetermined value or larger, and determines that the motor MG2 is not in a stalled state if this is not the case.”)



Regarding Claim 6, 
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 5. Nozawa further discloses the following limitation,
wherein the limit and the first threshold are configured such that the vehicle remains stationary while the limit and first threshold are applied even while torque generated by the at least one traction motor is at the limit. (Fig 7 – note that rotational speed of motor is at 0 until Brake Pressure is released at time ta, ergo, the vehicle is stationary even while MG2 Motor is at torque limit, which can also be seen as the marginal increase in motor torque before time ta in Figure 7) 

Regarding Claim 7,
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 1. Nozawa further discloses the following limitation,
wherein the release of at least one brake is determined at least if braking from the driver falls below a second threshold  (Paragraph [0106] and [0107] together show that brake must be above/below threshold to be determined as being operated, “In FIG. 7, initially, the rotational speed Nm2 of the motor MG2 is almost zero, the brake pressure Bk is near its maximum…“ and “the stalled state is released when the brake is turned off,” – ergo, the brake is turned off because it was fell below a pressure threshold. Also note description of stall determination as applied to Figure 5, Paragraph [0098], “Specifically, the control device 60 determines that the motor MG2 is in a stalled state if the acceleration opening Acc is a predetermined value or larger and the brake pressure Bk is a predetermined value or larger, and determines that the motor MG2 is not in a stalled state if this is not the case.”)

Regarding Claim 8, 
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 1. Nozawa further discloses the following limitation,
wherein determining that at least one brake of the vehicle is in an applied state satisfies  a requirement for entering a stall launch function of the vehicle,  (Paragraph [0106], “In FIG. 7, initially, the rotational speed Nm2 of the motor MG2 is almost zero, the brake pressure Bk is near its maximum, and the accelerator opening is in fully opened position. In this case, the control device 60 determines that the motor MG2 is in a stalled state,” – where brake pressure near maximum is an applied state, and determination of stalled state is made because torque demand increased, as measured in accelerator pedal position)
and wherein the means to limit is configured to limit the torque generation if the torque demand increase occurs while simultaneously the stall launch function is in its entered state (Paragraph [0106], “as the control device 60 has detected the stalled state, the control device 60 has performed control to limit the torque of the motor MG2 to a predetermined value or less.”)

Regarding Claim 9,
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 8. Nozawa further discloses the following limitations,
 wherein the requirement is one of a plurality of requirements for entering the stall launch function, the requirements comprising at least one selected from the group consisting of: a transmission of the vehicle is not in neutral or park, the at least one break is in an applied state first, then torque demand increases and/or rises above a threshold while the at least one break is still in the applied state, and vehicle speed is below a threshold  (Paragraph [0106], “Further, as the control device 60 has detected the stalled state, the control device 60 has performed control to limit the torque of the motor MG2 to a predetermined value or less.” – as the vehicle motor is applying torque to wheel, but the rotation is locked by brake pressure, the vehicle cannot have its transmission in neutral, as in neutral, the motor would not interface with braking operation)

Regarding Claim 13, 
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 1. Nozawa further discloses the following limitations,
A system comprising the controller as claimed in claim 1 and at least one traction motor (Paragraph [0013], “a control device that performs control to limit the boosted voltage when it is determined that the rotating electric machine is in a locked state” – where the system thus has the controller and a rotating electric machine can be a traction motor)

Regarding Claim 14,
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 13. Nozawa further discloses the following limitations,
A vehicle comprising the system as claimed in claim 13, wherein the vehicle is an electric only-vehicle or a hybrid electric vehicle (Paragraph [0035], “In the example of FIG. 1, the electrically powered vehicle 1 is a hybrid vehicle having an internal combustion engine and rotating electrical machines as drive sources for traveling.”)




Regarding Claim 15, 
Nozawa discloses the following limitations,
A method of controlling torque generated by at least one traction motor of a vehicle before a vehicle launch,  (Paragraph [0013], “a control device that performs control to limit the boosted voltage when it is determined that the rotating electric machine is in a locked state and a parking brake is operated to be on.” )
The method comprising: determining that torque demand increases while simultaneously at least one brake of the vehicle is in an applied state, (Paragraph [0106], “In FIG. 7, initially, the rotational speed Nm2 of the motor MG2 is almost zero, the brake pressure Bk is near its maximum, and the accelerator opening is in fully opened position. In this case, the control device 60 determines that the motor MG2 is in a stalled state,” – where brake pressure near maximum is an applied state, and determination of stalled state is made because torque demand increased, as measured in accelerator pedal position) 
Based at least in part on the determining, implementing a limit of torque generation by the traction motor in response to torque demand;  (Paragraph [0106], “Further, as the control device 60 has detected the stalled state, the control device 60 has performed control to limit the torque of the motor MG2 to a predetermined value or less.”)
And removing the limited based at least in part on release of the at least one brake (Paragraph [0107], “… the stalled state is released when the brake is turned off”)
However, Nozawa does not explicitly disclose the following limitation,
Wherein torque generation is limited before either or both of an entry condition for a thermal de-rate function that de-rates the traction motor and an entry condition for a thermal de-rate function that de-rates an inverter above a threshold temperature is satisfied  
	However, this is taught by the inclusion of Hashimoto, which discloses torque limiting at such a limit that the temperature is maintained (Page 8, Paragraph [0036] of applicant provided translation, “Therefore, the maximum value of the output torque command value calculated by the torque command calculation means 26 is limited to be lower than the predetermined torque command value, and the temperature of the inverter 14 does not increase or the amount of increase is sufficient. It can be kept low.”) and does so as a preventative measure against going into an entry condition for thermal de-rating which would require a de-rate function (Fig 4, Paragraph [0037], “On the other hand, the broken line in FIG 4. shows a comparative example … When the temperature of the inverter 14 reaches the predetermined temperature t1 at the time indicated by the point C, the second torque limit control is performed, so that the temperature of the inverter 14 gradually decreases and falls below the predetermined temperature t1.”)
	It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the torque limiting of Nozawa with the de-rating prevention of Hashimoto, as doing so enables better launch performance (Page 8, Paragraph [0037] “There exists a possibility that the output which a driver | operator desires cannot be obtained [without the first torque limit]. According to this embodiment, since the first torque limit control is performed as described above, such inconvenience does not occur.”)
Regarding Claim 16, 
Nozawa discloses the following limitations,
A computer program that, when run on at least one electronic processor, causes the electronic processor to cause controlling torque generated by at least one traction motor of a vehicle before a vehicle launch by: (Paragraph [0052], “The control program may be provided by being stored in a computer readable medium, or provided through communications as data signals. However, the control device 60 may be realized only by hardware.” – where hardware of computer control device 60 would include a processor, and where control program is responsible for outlined functions, as in Paragraph [0013], “a control device that performs control to limit the boosted voltage when it is determined that the rotating electric machine is in a locked state and a parking brake is operated to be on.” )
Determining that torque demand increases while simultaneously at least one brake of the vehicle is in an applied state; (Paragraph [0106], “In FIG. 7, initially, the rotational speed Nm2 of the motor MG2 is almost zero, the brake pressure Bk is near its maximum, and the accelerator opening is in fully opened position. In this case, the control device 60 determines that the motor MG2 is in a stalled state,” – where brake pressure near maximum is an applied state, and determination of stalled state is made because torque demand increased, as measured in accelerator pedal position)
Based at least in part on the determining, implementing a limit of torque generation by the traction motor in response to torque demand;  (Paragraph [0106], “Further, as the control device 60 has detected the stalled state, the control device 60 has performed control to limit the torque of the motor MG2 to a predetermined value or less.”)
And remove the limit based at least in part on release of the at least one brake  (Paragraph [0107], “… the stalled state is released when the brake is turned off”)
However, Nozawa does not explicitly disclose the following limitation,
Wherein torque generation is limited before either or both of an entry condition for a thermal de-rate function that de-rates the traction motor and an entry condition for a thermal de-rate function that de-rates an inverter for the traction motor above a threshold temperature is satisfied 
	However, this is taught by the inclusion of Hashimoto, which discloses torque limiting at such a limit that the temperature is maintained (Page 8, Paragraph [0036] of applicant provided translation, “Therefore, the maximum value of the output torque command value calculated by the torque command calculation means 26 is limited to be lower than the predetermined torque command value, and the temperature of the inverter 14 does not increase or the amount of increase is sufficient. It can be kept low.”) and does so as a preventative measure against going into an entry condition for thermal de-rating which would require a de-rate function (Fig 4, Paragraph [0037], “On the other hand, the broken line in FIG 4. shows a comparative example … When the temperature of the inverter 14 reaches the predetermined temperature t1 at the time indicated by the point C, the second torque limit control is performed, so that the temperature of the inverter 14 gradually decreases and falls below the predetermined temperature t1.”)
	It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the torque limiting of Nozawa with the de-rating prevention of Hashimoto, as doing so enables better launch performance (Page 8, Paragraph [0037] “There exists a possibility that the output which a driver | operator desires cannot be obtained [without the first torque limit]. According to this embodiment, since the first torque limit control is performed as described above, such inconvenience does not occur.”)

Regarding Claim 17,
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitation of Claims 4. However, the combination as disclosed does not explicitly teach the following limitation, 
Wherein the pre-launch threshold is configured to be low enough such that a thermal-derating of the traction motor does not activate while the generated torque is at least the pre-launch threshold for at least a predetermined length of time   
	However, this is taught by the inclusion of Hashimoto, which discloses that its torque limiting system that specifically prevents temperature from exceeding a given level indefinitely during a stall state (Figure 4, temperature of elements is constant and below temperature t_1 over elapsed time, despite applied torque. See also Page 8, Paragraph [0036] of applicant provided translation, “Therefore, the maximum value of the output torque command value calculated by the torque command calculation means 26 is limited to be lower than the predetermined torque command value, and the temperature of the inverter 14 does not increase or the amount of increase is sufficient. It can be kept low.” Finally, note  as held temperature is constant, thermal-derating can be prevented during any given length of time h)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nozawa’s torque limiting system with the temperature management of Hashimoto, as doing so prevents damage to components. 


Claim 10 is rejected under 35 U.S.C. 103 as being obvious over the combination of Nozawa and Hashimoto, further in view of Mueller (US 20120077633 A1), herein after referred to simply as Mueller. 

Regarding Claim 10, 
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 1. However, the combination does not disclose the following limitations,
Further comprising means to cause a change of torque multiplication between the traction motor and at least one wheel of the vehicle and/or a change of torque split between first and second axles of the vehicle before release of the at least one brake 
Wherein the direction of the change is dependent on either or both: a user setting, and a parameter detected by a sensor 
	However, this is taught by the inclusion of Mueller, which describes a means of selecting between torque distribution modes according to a user setting or automatic request (Paragraph [0029-0030], “Based upon the operating information inputted to controller 30, a mode of operation of the hybrid transfer case 44 can be selected … The hybrid four-wheel drive powertrain system 5 of the present disclosure can include four primary modes of operation, namely a front wheel drive mode (FWD mode), a rear wheel drive mode (RWD mode), an all wheel drive or power augmentation mode (AWD mode), and a part-time four wheel drive mode (4WD mode)”). While in a brake applied state, as taught by Nozawa, user could change torque split by way of setting input.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the torque control of the combination with the selection of torque split as taught by Mueller, as doing so allows the user to prepare for a variety of driving conditions and/or ensure a variety of desired vehicle behaviors. 

Claims 11, 12, and 20, 21 are rejected under 35 U.S.C. 103 as being obvious over the combination of Nozawa and Hashimoto, further in view of Morris, (US 6319168 B1), herein after referred to simply as Morris. 

Regarding Claim 11,   
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 1. However, the combination does not disclose the following limitations,
wherein the at least one traction motor comprises a first traction motor associated with a front axle of the vehicle and a second traction motor associated with a rear axle of the vehicle
However, this is disclosed by the teaching of Morris, which discloses a hybrid vehicle with independent motors associated with the front and rear axles (Column 3, Lines 47-55, “A hybrid vehicle 10 is configured to have a rear propulsion system 12 and a front propulsion system 14. Rear propulsion system 12 has an internal combustion engine 16  … In the preferred embodiment, front propulsion system 14 is an electric traction drive with a continuous torque output.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the motor assembly of the combination so as to include two independent motors per axle, as doing so is a simple substitution of elements yielding predictable results, and further yields the benefits of finely tuned control for each vehicle power output.

Regarding Claim 12, 
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitations of Claim 1. However, the combination does not disclose the following limitations,
Wherein the vehicle is an electric-only vehicle or a hybrid electric vehicle, such that all torque demand for tractive torque is demanded of the at least one traction motor 
	However, this is taught by the inclusion of Morris, which discloses an embodiment of a hybrid vehicle in which all of the torque demand for tractive torque is sent to the at least one traction motor (Column 9, Line 43-45, “In particular, it can be seen that the FPS torque command is increased to compensate for the driver torque command during a launch scenario where the ICE is not running.” – see also Figure 5, where Driver Torque Command is transmitted entirely to electric front propulsion system (FPS) during the launch sequence.	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify combination’s tractive output for vehicle torque demand to all be put into the at least one traction motor, as this accounts for a situation in which the only at least one motor is available for use, allows for optimized traction via such a torque split, and the inclusion of this process here is a simple substitution yielding predictable results. 

Regarding Claim 20,
The combination of Nozawa, Hashimoto, and Morris, as shown, discloses all of the limitation of Claim 11. However, the combination, as disclosed, does not yet teach the following limitation,
Wherein the limit Is lower for the second traction motor than for the first traction motor 
	However, this is taught by the further modification of Morris, which discloses that a second traction motor can be at zero torque applied in the launch state (Column 8-9, Line 67-5, “the rear axle torque split is the fraction of the total torque that is desired to be produced by the rear propulsion system. Normally this fraction is 100%, but it can be different depending on the driving condition. For example, at vehicle launch the internal combustion engine may not even be running, which means its torque output will be zero.” – see also Figure 5, where Driver Torque Command is transmitted entirely to electric front propulsion system (FPS) during the launch sequence. In this scenario, the torque limit is effectively zero during vehicle launch for second traction motor, ergo, it is lower than torque limit of front axle. Note also in Fig 5 the Driver Torque Command, showing their request is limited for rear motor and provided entirely to front motor during launch sequence) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to further modify the combination torque generation limit with the differing torque limits of Morris, as doing so allows for optimized traction for vehicle launch when one motor is not available (Column 9, Line 2-5, “For example, at vehicle launch the internal combustion engine may not even be running”)

Regarding Claim 21,
The combination of Nozawa, Hashimoto and Morris, as shown, discloses all of the limitation of Claim 11. The combination further discloses already discloses the following limitation,
Further comprising means to, when the limit is removed, cause the second traction motor to generate more torque than the first traction motor for meeting torque demand
	However, this is taught by the further modification of Morris (Figure 5, note that after launch, rear propulsion system provides increasing torque while front propulsion torque is reduced, and Column 8-9, Line 67-1, “the rear axle torque split is the fraction of the total torque that is desired to be produced by the rear propulsion system. Normally this fraction is 100%,)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to further modify the combination launch procedure with the differing torque application of Morris after launch, as doing so allows for increased vehicle performance of a primary motor, while the alternative motor is used in a supplemental role (Column 8, Line 52-54, ”front propulsion system 14 will also provide a supplemental torque driving force in launch situations when rear propulsion system 12 is not yet capable of providing the necessary driving force.”)

Claim 18 is rejected under 35 U.S.C. 103 as being obvious over the combination of Nozawa and Hashimoto, further in view of Kruger (US 20180345973 A1), herein after referred to simply as Krueger. 

Regarding Claim 18, 
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitation of Claims 4. However,  the combination does not explicitly disclose the following limitation,
Wherein the pre-launch threshold is configured to be high enough such that the powertrain and/or drivetrain is pre-loaded while the generated torque is at the pre-launch threshold
	However, this is taught by the inclusion of Krueger, which discloses that a launch system can remove the lash between the gear in a vehicle gear train (Paragraph [0081-0082], “The gear lash that may be present between the gear teeth 414 of the pinion gear 40 of the input shaft 408 and the teeth 426 of the drive gear 44 may be taken up by applying a torque to the input shaft 408. … The controller 418 may command that the drive motor 416 apply the torque to the input shaft 408 in response to an anticipated vehicle launch event.” – where taking up the slack in a drivetrain is interpreted as a preloading scenario.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the launch stall system of the combination so as to explicitly ensure preloading of drivetrain occurs, as doing so provides for a faster acceleration of vehicle (Paragraph [0104], “Embodiments of the present invention provide advantages in reducing or shortening the launch time of a vehicle to improve acceleration performance.”)

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over the combination of Nozawa and Hashimoto, further in view of Okada (US 20120046844 A1), herein after referred to simply as Okada. 

Regarding Claim 19,
The combination of Nozawa and Hashimoto, as shown, discloses all of the limitation of Claims 4. However, the combination does not explicitly disclose the following limitation,
Wherein the pre-launch threshold depends on at least one selected from the group consisting of: a gradient that the vehicle is on; a driving mode that is currently active, whether the vehicle is towing; a user setting; a parameter detected by a sensor; and an elapsed time period
However, this is taught by the inclusion of Okada, which discloses a launch threshold that depends on gradient (Abstract, “When a start-up operation by a driver is detected while a vehicle is maintained at a stopped state, a target driving force for suppressing the movement of the vehicle on the road to be driven is calculated, based on the grade obtained regarding the road to be driven on. “ – where target driving force acts as the threshold of Claim 4. See also, Figure 8, where driving force torque is held, depends on target driving force. Paragraph [0071], “n FIG. 8( b), from time t1 to t3, as dotted line 403 indicates, operation angle of the acceleration pedal continue to increase responsive to pressing of the acceleration pedal. Despite such operation of the acceleration pedal, in the start control in time t1 t3, the driving force is increased to the target driving force (dotted line 111) that is calculated to balance with the inclination, and the driving force is held at the target driving force till braking force is released to zero”, ergo, target driving force explicitly acts as pre-launch threshold)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the launch system of the combination with the gradient determination of Okada, as doing so prevents rollback as brake is released and vehicle stall is exited for vehicle launch (Abstract, “With such a start-up control, vehicles are prevented from moving temporarily in a direction opposite from the traveling direction, and a smooth star-up [sic] can be achieved.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhenxing (US 20040178756 A1) discloses thermal derating prevention for motor and inverter. (Paragraph [0029], “To account for thermal effects on the maximum torque and power capability of the electric machine, the maximum torque component current I*q1 is further clamped to a second limited value I*q2 by a motor thermal foldback limiter 44 in response to measured coolant temperature Tinlet and machine temperature Tmotor in order to protect the inverter and electric machine from excessive heat and thermal damage.”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.F./               Examiner, Art Unit 3666                                                                                                                                                                                         



/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666